NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10460

                Plaintiff-Appellee,             D.C. No.
                                                2:13-cr-00084-GEB-3
 v.

ANITA SHARMA,                                   MEMORANDUM*

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    18-10465

                Plaintiff-Appellee,             D.C. No.
                                                2:13-cr-00084-GEB-2
 v.

RAJESHWAR SINGH,

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    18-10466

                Plaintiff-Appellee,             D.C. No.
                                                2:13-cr-00084-GEB-1
 v.

SURJIT SINGH,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                Defendant-Appellant.

                   Appeals from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                      Argued and Submitted February 12, 2021
                             San Francisco, California

Before: TASHIMA, WARDLAW, and BEA, Circuit Judges.

      Anita Sharma, Rajeshwar Singh (Raj), and Surjit Singh (Surjit) appeal their

jury convictions for mail fraud, 18 U.S.C. § 1341, and bank fraud, 18 U.S.C.

§ 1344, and the sentences imposed for those offenses. Sharma further appeals the

district court’s denial of her motion to suppress incriminating statements made to

law enforcement. We have jurisdiction over these matters, 28 U.S.C. § 1291, and

we affirm the convictions and sentences.

      1. The district court correctly denied Sharma’s motion to suppress. We

review the district court’s factual findings as to that motion for clear error and

review its conclusions of law de novo. See United States v. Bassignani, 575 F.3d

879, 883 (9th Cir. 2009); United States v. Haswood, 350 F.3d 1024, 1027 (9th Cir.

2003). We agree that Sharma’s motion was untimely. See Fed. R. Crim. P.

12(c)(1), (3). Moreover, having weighed the circumstances surrounding her

interrogation, we hold that she was not in Miranda custody, see Bassignani, 575

F.3d at 884–87; United States v. Kim, 292 F.3d 969, 974–77 (9th Cir. 2002), and


                                           2
that her statements to law enforcement were voluntary, see United States v.

Crawford, 372 F.3d 1048, 1061 (9th Cir. 2004); Haswood, 350 F.3d at 1029.

      2. Next, we deny relief under plain error review as to Defendants’ challenge

to the “deceive or cheat” jury instruction. While the district court’s “deceive or

cheat” instruction amounted to plain error, see United States v. Miller, 953 F.3d

1095, 1102–03 (9th Cir. 2020), Defendants have not met their burden to establish

that this “error affected [their] substantial rights,” see United States v. Becerra, 939

F.3d 995, 999 (9th Cir. 2019).

      While we acknowledge that Defendants’ “primary defense” to the mail and

bank fraud charges was that they were not guilty because they “intended to pay

back the funds [they] deceptively obtained from the [victims,]” that “is not a

defense at all.” Miller, 953 F.3d at 1103. For an “intent to deceive and cheat”

requires only an intent “to deprive the victim of money or property by means of

deception.” Id. It does not require “an intent to permanently deprive a victim of

money or property.” Id. (emphasis added).

      Furthermore, “any notion that the jury thought that [Defendants were] guilty

of deception, but not cheating . . . is flatly contradicted by the jury’s conviction on

all the [bank fraud counts under 18 U.S.C. § 1344(2)].” Id. at 1103–04. After all,

the district court instructed the jury that such a conviction required the jury to find

that Defendants “knowingly carried out a scheme or plan to obtain money or


                                           3
property . . . by making false statements or promises.” We also note that “the

district court’s instruction on the ‘scheme to defraud’ element of the [mail and

bank] fraud counts,” Miller, 953 F.3d at 1103, clearly required the jury to find that

Defendants executed a “scheme or plan to obtain money or property.”

      3. Nor did the district court plainly err in instructing the jury that the

mailing necessary to sustain a mail fraud conviction “need only be incident to an

essential part of the scheme or plan, and may occur after money or property has

been fraudulently obtained if the mailing is necessary to complete an essential part

of the scheme or plan.” We have previously held that such a mailing need only be

“incident to an essential part of the scheme,” and that it “can occur after the

defendant has obtained [the targeted funds], if the mailing is part of the execution

of the scheme as conceived by the perpetrator at the time.” United States v. Lo,

231 F.3d 471, 478 (9th Cir. 2000) (internal quotation marks and citation omitted).

Thus, even if the challenged instruction were somehow erroneous, nothing about

that error is plain—i.e. “contrary to the law at the time of [this] appeal.” United

States v. Depue, 912 F.3d 1227, 1234 (9th Cir. 2019) (en banc) (internal quotation

marks and citation omitted).

      4. We also reject the contention that the evidence regarding the mailing of

the deeds of trust cannot sustain Defendants’ mail fraud convictions. Though we

review this claim for plain error, “plain-error review of a sufficiency-of-the-


                                           4
evidence claim is only theoretically more stringent than the standard for a

preserved claim.” United States v. Flyer, 633 F.3d 911, 917 (9th Cir. 2011).

      Viewing the evidence in the light most favorable to the government, we

conclude that a rational jury could have deemed the mailings at issue here as

within “the scope of the scheme as devised by” Defendants. United States v.

Tanke, 743 F.3d 1296, 1301 (9th Cir. 2014). The evidence demonstrated that

several of the victims required the recording of the relevant signed deed of trust

prior to authorizing the release of funds to Defendants. Meanwhile, these deeds of

trust directed the county recorder offices to “return” or “mail” these documents to

the banks. Accordingly, a “jury could conclude” that Defendants “must have

known that the mailing of the deeds would occur” as a result of their obtaining the

funds they sought, Lo, 231 F.3d 479 n.3. The mailings were thus “incidental to an

essential aspect” of their scheme. Id. at 479.

      5. With regard to Raj and Surjit’s sentences, the district court did not abuse

its discretion in deeming them organizers of a criminal scheme with more than five

participants under USSG § 3B1.1(a). “[T]here can . . . be more than one person

who qualifies as a leader or organizer of a criminal association or conspiracy[,]”

USSG § 3B1.1, cmt. n.4, so long as each “has the necessary influence and ability

to coordinate their behavior so as to achieve the desired criminal results,” United

States v. Holden, 908 F.3d 395, 402 (9th Cir. 2018) (internal quotation marks and


                                          5
citation omitted). The evidence supported such a finding here for both Raj and

Surjit, and we reject their various arguments to the contrary. See United States v.

Hong, 938 F.3d 1040, 1053 (9th Cir. 2019); United States v. Lynch, 903 F.3d 1061,

1084 (9th Cir. 2018).

      Moreover, contrary to Surjit’s suggestion, the record supported the finding

that the instant scheme to defraud involved five or more participants. We also

conclude that the district court resolved whether Surjit created “fraudulent loan

applications” because he framed that complaint below as part of his broader

objection to the leadership enhancement, which the district court overruled when it

adopted the findings in the presentence report.

      6. Nor did the district court abuse its discretion in declining to find Sharma a

minor participant under USSG § 3B1.2(b). The district court properly considered

her “proprietary interest” in the scheme and the degree “to which [she] understood

the scope and structure” the scheme. USSG § 3B1.2, cmt. n.3(C). After weighing

those factors, it found her responsibility was on par with that of the other straw

buyers in the scheme. Moreover, that Surjit and Raj “may have above-average

culpability,” compared to the straw buyers, “doesn’t mean that [Sharma] is

substantially less culpable than the average participant” and thus entitled to a

minor-participant finding. United States v. Hurtado, 760 F.3d 1065, 1069 (9th Cir.

2014), overruled on other grounds by United States v. Gasca-Ruiz, 852 F.3d 1167


                                          6
(9th Cir. 2017) (en banc).

      7. Surjit’s remaining two challenges to his sentence fail. He raised neither

objection before the district court, and we thus review only for plain error. Depue,

912 F.3d at 1232; United States v. Rangel, 697 F.3d 795, 800 (9th Cir. 2012).

      Surjit’s failure to object to the number-of-victims enhancement before the

district court caused the record “to be insufficient to demonstrate that a different

method” of counting “would have generated a lower Guidelines range, and so [he]

does not show a reasonable probability of a different outcome.” Depue, 912 F.3d

at 1235. Thus, he cannot carry his burden as to the third prong of plain error

review. Id.

      His complaint regarding the district court’s alleged failure to explain why it

did not grant him a variance also does not merit relief on plain error review. Surjit

had argued that “a sentence of 168 months would create an unwarranted disparity

given the fact that” his “offenses were less egregious” than those in other mortgage

fraud cases. Consistent with this position, the district court sentenced him to 135

months in prison. It was therefore “unnecessary for the district court to provide a

lengthy explanation and directly address” this particular “argument[,]” at least

where, as here, “our review is for plain error only.” Rangel, 697 F.3d at 806.

      AFFIRMED.




                                           7